Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 	Claims 1,4, 6, 9,11,13 have been amended.  Claims 2, 3,5,10,12 have been amended.  Claims 1, 4, 6-9, 11, and 13-15 with claims 9, 11, and 13-15 withdrawn from consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
In light of amendment the Examiner withdraws the rejections towards PELEG as a primary reference.  PELEG does not meet the “to remain activated”.
The Examiner withdraws the CAPAUNO reference to apply the closer reference YAMADA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 7 the applicant states “a smoking restriction mode”.  The Examiner believes this should be “the smoking restriction mode” as “a smoking restriction mode” was used in the independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2016/0206003 YAMADA et al., hereinafter YAMADA.
As for claim 1, YAMADA discloses aerosol generating device [abstract].  YAMADA discloses the device has a heater (60) [Figure 2, 0012].  YAMADA discloses that the device has a controller (50) [Figure 1 and Figure 2].  YAMADA discloses a puff sensor (20) and a button/touch sensor each of which are interfaces [Figure 3,0089].
	YAMADA discloses a reduced power mode where the heater remains activated but at lower power to generate only a small amount of smoke [0010].  This meets the applicant’s “restriction mode”.  The device also has a standard power mode which the meets the applicant’s “smoking mode” [0010].  The device enters restriction mode when the user has too many puff actions within a given period of time [0084].  The number of puff actions must also occur before a period in which the user long presses shutting down the device [0087].
YAMADA discloses the control unit performs actions based upon the number of puff actions [0086].  This means that the number of puff actions must be recorded either in external ram or internal registers of the controller which implicitly meets the memory limitation.  
Alternatively, it would be obvious to the person of ordinary skill in the art to have memory for the controller.  The person of ordinary skill in the art would be motivated to do so such that the required puff information could be stored.
	As for claim 4, YAMADA discloses a ramp up to the desired voltage [Figure 11, 0083] which the Examiner interprets as a preheating mode (that is the lower initial power can be considered preheating to the highest final power).  
	As for claim 6, YAMADA counts the number of puffs by sensing a flow change [0070].
	As for claim 7, YAMADA discloses that the device has an LED light at the end [0073] it changes according to the number of puff actions.  YAMADA further discloses that after a predetermined number of puff actions (8) it controls a second light emitting mode [0080, 0103].  As per YAMADA the when the predetermined amount of puffs is reached the device enters the reduced voltage mode (restricted mode) [0084].
Claim 4 is rejected under 35 U.S.C. 103 as obvious over U.S. 2016/0206003 YAMADA et al., hereinafter YAMADA, in view of U.S. 2016/0227840 XIANG, hereinafter XIANG
As for claim 4, the Examiner agued that the step increase in voltage could be considered preheating.  In the alternative, XIANG discloses that by pressing the button on a aerosol device [0047] the device can be preheat3ed prior to inhaling (puffing).  At the time of the invention it would be obvious to use the button of YAMADA to preheat the aerosol device upon pressing.  The person of ordinary skill in the art would be motivated to do so by XIANG to generate a lot of smoke with only a small amount of suction.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over U.S. 2016/0206003 YAMADA et al., hereinafter YAMADA, in view of U.S. 2011/0036346 COHEN et al., hereinafter COHEN.
As for claim 8, YAMADA discloses a predetermined amount of puffs prior to entering the reduced voltage mode (restricted mode).  YAMADA does not disclose how this predetermined amount of puffs is entered.  COHEN discloses a aerosol generating device with has a predetermined amount of puffs [0043].  COHEN discloses that user settings can be programmed with a button [0035].  At the time of the invention it would be obvious to add the functionality of COHEN to the aerosol generating device of YAMADA such that the predetermined amount of puffs prior to entering reduced mode (restriction mode) using the button and/or puff sensor can be entered.  The person of ordinary skill in the art would be motivated to do so such that the user is able to enter their own settings into the device.  The person of ordinary skill in the art would expect success as both YAMADA and COHEN discloses predetermined limits and both disclose a button/puff sensors which are capable of being used as interfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748